Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are pending.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-6 are rejected as well since they depend on claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Separation of Oligomers of Medium Polarity by Packed Column Supercritical Fluid Chromatography by Gemmel et al. (Gemmel) in view of EP 2876439 by Shibata et al. (Shibata).
In regard to claim 1, Gemmel teaches a separation method comprising introducing a sample, carbon dioxide in a supercritical state, and a modifier into a separation column (pg. 605-606; Introduction; Experimental).  Gemmel teaches the separation column is disposed on the upstream side of a back pressure control valve of a chromatograph (pg. 605-606; Introduction; Experimental).  Gemmel teaches separating components included in the sample (pg. 605-606; Introduction; Experimental). 
Gemmel teaches polymer beads are packed as a packing material in the separation column (pg. 605-606; Introduction; Experimental). 
Gemmel does not teach the cross-linked polymer has one or more selected from the group consisting of a structural unit derived from divinylbenzene and a structural unit derived from a di(meth)acrylic acid ester. 

It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate divinylbenzene, as taught by Shibata, in the method of Gemmel as it is a known alternative stationary phase for supercritical fluid separations. 
In regard to claim 2, Gemmel teaches the polymer beads contain a cross-linked polymer (pg. 605-606; Introduction; Experimental). Gemmel teaches the stationary phase is highly cross-linked to preclude swelling and shrinking and gives the material a stable geometry (pg. 605-606; Introduction; Experimental).  Gemmel teaches crosslinking creates an insoluble particle (pg. 605-606; Introduction; Experimental).  Gemmel teaches that highly cross-linked stationary phases are suitable for column SFC and stable towards polar eluents like acetonitrile and methanol under supercritical conditions (pg. 610, Final Remarks).  Gemmel teaches the stationary phase is stable towards polar eluents like methanol under supercritical conditions (pg. 610, Final Remarks).  
Gemmel does not explicitly teach the polymer beads are such that both the degree of swelling obtainable when the polymer beads absorb tetrahydrofuran are 1.4 or less; and the degree of swelling obtainable when the polymer beads absorb methanol are 1.4 or less.  
As the swelling and shrinking properties of the stationary phase, stability, and solubility of particles are variables that can be modified, among others, by adjusting said crosslinking of the stationary phase, the precise degree of swelling with absorption of methanol would have In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Shibata teaches a stationary phase for column separations (abstract).  Shibata teaches the stationary phase is a polymer (abstract).  Shibata teaches SFC ([0004]).  Shibata teaches polystyrene is a known stationary phase material ([0008]).  Shibata teaches tetrahydrofuran is a used to wash the stationary phase and that the stationary phase maintains their shape ([0068]; [0083]).    Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the stationary phase of modified Gemmel will maintain its shape, and the degree of swelling will be less than 1.4 in the presence of tetrahydrofuran, as it is known in SFC that tetrahydrofuran does not cause shape modification of polystyrene stationary phases. 
In regard to claim 3, Gemmel does not teach the cross-linked polymer has one or more selected from the group consisting of a structural unit derived from divinylbenzene and a structural unit derived from a di(meth)acrylic acid ester. 

It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate divinylbenzene, as taught by Shibata, in the method of modified Gemmel as it is a known alternative stationary phase for supercritical fluid separations. 
In regard to claim 4, Gemmel teaches the stationary phase is highly cross-linked to preclude swelling and shrinking and gives the material a stable geometry (pg. 605-606; Introduction; Experimental).  Gemmel teaches crosslinking creates an insoluble particle (pg. 605-606; Introduction; Experimental).  Gemmel teaches that highly cross-linked stationary phases are suitable for column SFC and stable towards polar eluents like acetonitrile and methanol under supercritical conditions (pg. 610, Final Remarks).  
Gemmal does not explicitly teach the crosslinking of the cross-linked polymer is 50% or higher.  
As the swelling and shrinking properties of the stationary phase, stability, and solubility of particles are variables that can be modified, among others, by adjusting said crosslinking of the stationary phase, the precise degree of crosslinking would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed degree of crosslinking cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the degree of crosslinking in the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 5, Gemmel teaches the average particle size of the polymer beads is 1 to 10 µm (pg. 605-606; Introduction; Experimental). 
In regard to claim 6, Gemmel teaches the sample separated into components by the method according to claim 1 by chromatography and/or mass analysis (pg. 605-606; Introduction; Experimental). 
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Gemmel does not teach a polymer bead with a crosslinked structure derived from a polyfunctional monomer such as divinylbenzene or a di(meth)acrylic acid ester, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Shibata teaches a crosslinked polymer bead derived from a polyfunctional monomer such as divinylbenzene or a di(meth)acrylic acid ester. 
In regard to the applicant’s argument that Gemmel which is related to SFC has already been solved by styrene polymer beads and there is no motivation to replace the styrene polymer beads in Gemmel with the copolymer of Shibata; brining in isolated teachings of Shibata would amount to improperly picking and choosing features from different references without regard to the teachings of the references as a whole; evidence of motivation for combining is required; the office has not provide substantial evidence which is clear and particular of a suggestion, teaching, or motivation to combine the teachings of different references; the motivation is improper and based on hindsight reconstruction, the Examiner does not find this persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Gemmel and Shibata teach stationary phases for supercritical fluid separations.  Gemmel teaches polystyrene and Shibata teaches styrene and divinylbenzene packing materials.   It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate divinylbenzene, as taught by Shibata, in the method of Gemmel as it is a known alternative stationary phase for supercritical fluid separations. 

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  At the time the invention was effectively filed the stationary packing materials of Gemmel and Shibata were known alternatives. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777